Appeal by defendant from a judgment of the County Court, Westchester County, rendered October 19, 1970, convicting him of criminal possession of a dangerous drug in the fifth degree, upon a plea of guilty, and imposing sentence. Judgment reversed, on the law and in the exercise of discretion, and ease remanded to the County Court to enable defendant to replead de novo. In our opinion it was error for the County Court to deny defendant’s motion to withdraw his guilty plea, in view of his protestations of innocence and claims of an unkept sentence promise (People v. Lang, 21 N Y 2d 338, 351). Rabin, P. J., Hopkins, Latham, Christ and Brennan, JJ., concur.